Exhibit 10.1

ZipRealty Inc. Management Incentive Plan – Fiscal Year 2009

General Purpose: This ZipRealty Inc. (“Company”) Management Incentive Plan –
Fiscal Year 2009 (“Plan”) is designed to motivate and retain the Company’s
Management (as defined herein) to achieve the Company’s financial and
operational goals for Fiscal Year 2009, as well as to retain such persons in the
employ of the Company. Management as used in this Plan includes all employees of
the Company holding the position of Vice President or higher. “Management”
specifically excludes all District Directors, Sales Management, as defined in
the Sales Management 2009 Incentive Plan, and other employees not specifically
identified in this paragraph.

Duration: This Plan will be in effect for the Company’s fiscal year ending
December 31, 2009 (“Fiscal Year 2009”) except as set forth below, meaning that
the performance period determining whether bonuses will be paid upon
satisfaction of performance objectives is Fiscal Year 2009 or the first half of
Fiscal Year 2009 as set forth below (though some such payments, if earned, will
be made following the end of this Fiscal Year as set forth below).

Plan Administrator: The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) shall administer this Plan with respect to “Eligible
Persons” (as defined below) who are executive officers of the Company, and the
Company’s Chief Executive Officer, in consultation with the Committee, shall
administer this Plan with respect to other Eligible Persons (as applicable, the
“Administrator”).

Eligible Persons: Individuals eligible to earn an incentive payment under this
plan (“Eligible Persons”) include Managment who are employed by the Company
during the applicable Performance Period (Mid-year or Annual), without
interruption (except as set forth in the “Proration” section of this Plan), and
(ii) on the date following completion of the Performance Period when the
Administrator completes its review of performance, calculates and approves the
payment of bonuses under this Plan.

Proration: In the sole discretion of the Administrator, a prorated incentive may
be paid under this Plan for any member of Management who became eligible to
participate in the Plan after the beginning of Fiscal Year 2009.

Incentive Pool: The Committee, in consultation with the Company’s Chief
Executive Officer will establish an incentive pool of funds available for payout
under this Plan if the Company meets the “Minimum Revenue” as set forth by the
Committee, or does not exceed the “Maximum Adjusted Pro Forma Loss” 1 as set
forth by the Committee.

Incentive Amount: Subject to the terms and conditions of this Plan, Eligible
Persons may earn payment of “Incentive Amounts” determined as a percentage of
his or her annual base salary at upon completion of the applicable performance
period (June 30, 2009 or December 31, 2009) (“Base Salary”).

 

 

1

The term “Pro Forma” is defined as the net income (loss) as computed to give
effect to exclusion of stock-based compensation expense, non-cash income taxes,
and certain one-time items, if any.



--------------------------------------------------------------------------------

The Incentive Amounts will be determined as follows:

Eligible Persons may earn two incentives pursuant to this Plan, the first
“Mid-Year Incentive” based on “Company Performance” (as defined below) through
June 30, 2009 and the second “Annual Incentive” based on Company Performance for
the full fiscal year 2009. Each of these Incentive Amounts shall be calculated
as follows:

Mid Year Incentive

The Mid-Year Incentive shall be measured based on “Company Performance”, which
consists of the following two metrics 1) the Company’s achievement of revenue at
Performance Targets (defined below), which shall make up 60% of the Incentive;
and 2) the Company’s achievement of profit (loss) at Performance Targets, which
shall make up 40% of the Incentive. The Mid Year Incentive shall be based on
Company Performance from January 1, 2009 through June 30, 2009 and shall total
30% of each Eligible Person’s Incentive opportunity for fiscal year 2009.

Eligible Participants shall earn only up to the Mid-Year Target Incentive Amount
set forth below upon June 30, 2009. Eligible Participants shall earn any amount
above the Mid-Year Target Incentive Amount upon achievement of corresponding Mid
Year Performance and achievement of Annual Performance Targets as set forth by
the Committee in consultation with the Chief Executive Officer.

The Committee shall set forth Mid Year Performance Targets at “Minimum” “Target”
and “Stretch” levels for revenue and net income (loss) based on Company
Performance from January 1, 2009 through June 30, 2009, in its sole discretion,
in consultation with the Chief Executive Officer. The Committee may also, in its
sole discretion set forth any conditions that it deems appropriate, required for
an incentive to be earned at each Target. Further, the Committee may, at any
time, in its sole discretion modify any Performance Target(s) taking into
account various factors, including but not limited to, general business and
market conditions.

Total possible Mid Year Incentive Amounts for Eligible Persons shall be as
follows:

 

Position

   Minimum     Target     Stretch  

CEO

   15 %   30 %   45 %

CFO

   12 %   18 %   24 %

Officer Vice President

   6 %   12 %   24 %

Non-Officer Vice President

   4.5 %   9 %   18 %

Incentives for Company Performance falling between the Performance Targets for
each applicable metric shall be determined pursuant to a linear calculation
approved by the Committee.

Annual Incentive

The Annual Incentive shall be based on Company Performance for the entire fiscal
year 2009 and shall total 70% of each Eligible Person’s Incentive opportunity
for fiscal year 2009. The Annual Incentive amount may also include certain
additional incentives and/or multipliers set forth below.



--------------------------------------------------------------------------------

The Committee shall set forth Annual Performance Targets at “Minimum” “Target”
and “Stretch” levels for revenue and net income (loss), in its sole discretion,
in consultation with the Chief Executive Officer. The Committee may also, in its
sole discretion set forth any conditions that it deems appropriate, required for
an incentive to be earned at each Target. Further, the Committee may, at any
time, in its sole discretion modify any Performance Target(s) taking into
account various factors, including but not limited to, general business and
market conditions.

Total Possible Annual Incentive Amounts for Eligible Person shall be as follows:

 

Position

   Minimum     Target     Stretch  

CEO

   35 %   70 %   105 %

CFO

   28 %   42 %   56 %

Officer Vice President

   14 %   28 %   56 %

Non-Officer Vice President

   10.5 %   21 %   42 %

Incentives for Company Performance falling between the Performance Targets for
each applicable metric shall be determined pursuant to a linear calculation
approved by the Committee.

Profitability Incentive (*applies to Annual Incentive only): Additionally, in
the event that the Company exceeds Profitability, the Administrator shall, at
the end of the applicable calendar year, establish a bonus pool equal to 20% of
all pro forma earnings above profitability to be distributed to Eligible Persons
under this Incentive Plan or Eligible Persons or Participants under other
ZipRealty 2009 Incentive Plans as incentive payments in amounts determined by
the CEO, or the CEO in consultation with the Committee as necessary.

Agent Productivity Multiplier (*applies to Annual Incentive only): Eligible
Persons may earn an additional incentive in the form of a “Productivity
Multiplier” of 1.25% if the Company achieves annual revenue of at least 112.5%
of Target revenue and M12 agents achieve average productivity of 1 deal per
month for the fiscal year 2009. In such case, the Incentive Amount otherwise
calculated above (including the Profitability Incentive) for the Eligible Person
shall be multiplied by a factor of 1.25 in calculating the Actual Incentive.
This multiplier shall be calculated based on full year performance at the end of
the fiscal year.

Customer Satisfaction Incentive (*applies to Annual Incentive only): If the
Company achieves at least “Minimum Target” revenue for the fiscal year 2009 and
the Company achieves an average Client Satisfaction rating of 96% for fiscal
year 2009, Eligible Persons may earn a Customer Satisfaction Incentive of $2000
in addition to the Annual Incentive set forth above.



--------------------------------------------------------------------------------

Payment:

Earned incentives under this Plan shall be paid separately as set forth below:

Mid Year Incentive:

The Company will pay any Mid-Year Incentive (earned upon June 30, 2009) through
an award of restricted common stock of the Company (“Restricted Stock”) under
the Company’s 2004 Equity Incentive Plan (the “Stock Plan”); provided that if
the applicable share limits of the Plan have been exceeded the Company may
settle Mid-Year Incentive payments in cash. The number of shares of Restricted
Stock subject to a particular Eligible Person’s Restricted Stock award will
equal that Eligible Person’s Mid-Year Incentive (expressed as a cash amount)
divided by the Fair Market Value (as such term is defined in the Stock Plan) of
a share of the Company’s common stock as of the date the Committee meets to
determine the extent (if any) to which the Mid-Year Performance Targets have
been achieved and grant any corresponding awards of Restricted Stock, rounded
down to the nearest whole share. The Restricted Stock will be granted no later
than August 30, 2009. Of the total number of shares subject to a particular
Eligible Person’s award, fifty percent 50% of the Restricted Stock will vest on
January 1, 2010, subject to the Eligible Person’s continued employment by the
Company or one of its Subsidiaries (as such term is defined in the Stock Plan)
through that date, and the remainder of Restricted Stock will vest on July 1,
2010, subject to the Eligible Person’s continued employment by the Company or
one of its Subsidiaries (as such term is defined in the Stock Plan) through that
date. In the event the Eligible Person’s employment with the Company or one of
its Subsidiaries terminates (regardless of the reason) before that vesting date,
the Eligible Person’s Restricted Stock shall automatically be forfeited to the
Company and the Company will have no obligation to make any payment to the
Eligible Person in respect thereof or with respect thereto. At or promptly
following the grant of shares of Restricted Stock in accordance with the
foregoing, the Company will deliver an award agreement to each recipient of such
a grant. The award agreement will set forth the number of shares awarded to the
recipient and the detailed terms and conditions of the award. The grant will be
subject to the terms and conditions of the Stock Plan (including, without
limitation, the transfer limitations of Sections 7(c) and 12 of the Stock Plan,
as applicable, the adjustment provisions of Section 13 of the Stock Plan, and
the withholding provisions of Section 14 of the Stock Plan) and the applicable
award agreement. The Company’s obligation to pay (in the form of a stock award
or otherwise) any portion of a Mid-Year Incentive otherwise due to an Eligible
Person is subject to the condition precedent that the Eligible Person agree to
be bound by, execute and return to the Company (promptly after the Company
delivers the applicable award agreement to the Eligible Person) the award
agreement relating to the award of Company common stock to the Eligible Person
and such escrow agreement or escrow instructions (in the form provided by the
Company) that may relate to the Restricted Stock (each in substantially the
customary form used by the Company in connection with its award of Restricted
Stock under the Stock Plan). In addition, and notwithstanding any other
provision of this Plan to the contrary, if the Company pays any Mid-Year
Incentive in the form of Restricted Stock, in no event shall any portion of the
related incentive under this Plan be considered to have been “earned” unless and
until the vesting conditions applicable to such Restricted Stock have been
satisfied.

Annual Incentive:

The Company will pay 15% of the Annual Incentive and any portion of the Mid-Year
Incentive earned upon achievement of Annual Targets as set forth above, through
an award of restricted common stock of the Company (“Restricted Stock”) under
the Company’s 2004 Equity Incentive Plan (the “Stock Plan”); provided that if
the applicable share limits of the Plan have been exceeded the Company may
settle Annual Incentive payments in cash. The number of shares of Restricted
Stock subject to a particular Eligible Person’s Restricted Stock award will
equal 15% of that Eligible Person’s Annual Incentive (expressed as a cash
amount) divided by the Fair Market Value (as such term is defined in the Stock
Plan) of a share of the Company’s common



--------------------------------------------------------------------------------

stock as of the date the Committee meets to determine the extent (if any) to
which the Annual Performance Targets have been achieved and grant any
corresponding awards of Restricted Stock, rounded down to the nearest whole
share. The Restricted Stock will be granted no later than February 28, 2010. All
of the Restricted Stock subject to this portion of the Annual Incentive will
vest on July 1, 2010, subject to the Eligible Person’s continued employment by
the Company or one of its Subsidiaries (as such term is defined in the Stock
Plan) through that date. In the event the Eligible Person’s employment with the
Company or one of its Subsidiaries terminates (regardless of the reason) before
that vesting date, the Eligible Person’s Restricted Stock shall automatically be
forfeited to the Company and the Company will have no obligation to make any
payment to the Eligible Person in respect thereof or with respect thereto. At or
promptly following the grant of shares of Restricted Stock in accordance with
the foregoing, the Company will deliver an award agreement to each recipient of
such a grant. The award agreement will set forth the number of shares awarded to
the recipient and the detailed terms and conditions of the award. The grant will
be subject to the terms and conditions of the Stock Plan (including, without
limitation, the transfer limitations of Sections 7(c) and 12 of the Stock Plan,
as applicable, the adjustment provisions of Section 13 of the Stock Plan, and
the withholding provisions of Section 14 of the Stock Plan) and the applicable
award agreement. The Company’s obligation to pay (in the form of a stock award
or otherwise) any portion of an Incentive otherwise due to an Eligible Person is
subject to the condition precedent that the Eligible Person agree to be bound
by, execute and return to the Company (promptly after the Company delivers the
applicable award agreement to the Eligible Person) the award agreement relating
to the award of Company common stock to the Eligible Person and such escrow
agreement or escrow instructions (in the form provided by the Company) that may
relate to the Restricted Stock (each in substantially the customary form used by
the Company in connection with its award of Restricted Stock under the Stock
Plan). In addition, and notwithstanding any other provision of this Plan to the
contrary, if the Company pays any Annual Incentive in the form of Restricted
Stock, in no event shall any portion of the related incentive under this Plan be
considered to have been “earned” unless and until the vesting conditions
applicable to such Restricted Stock have been satisfied.

The remaining portion of the Annual Incentive shall be a non-stock payment paid
in a reasonable amount of time and in accordance with applicable law after the
date when the Committee meets to determine the extent to which (if any) the
Annual Performance Targets were achieved. Earned Annual Incentives will be paid
in accordance with the Company’s standard payroll procedures.

Performance Adjustment: The Administrator shall have discretion to adjust any
Eligible Person’s Incentive Amount based on his or her job performance for
Fiscal Year 2009 (the “Adjusted Incentive Amount”) by reducing or increasing the
Incentive Amount as the Administrator, in it’s sole discretion deems
appropriate, including elimination of the Incentive Award.

Calculation and Approval. An Eligible Person’s Incentive Amount or Adjusted
Incentive Amount, as determined in the manner set forth above, is that Eligible
Person’s “Actual Incentive” with respect to Fiscal Year 2009. All calculations
of each participant’s Actual Incentive must be approved by the Administrator
with respect to such participant and the total amount of the aggregate incentive
pool to be paid hereunder to all Eligible Persons must be approved by the
Committee after such consultation with the Board as it deems appropriate.



--------------------------------------------------------------------------------

Payouts: All amounts, if any, to be paid out hereunder shall be paid within a
reasonable amount of time and in accordance with applicable law following
determination by the Committee that there shall be a pool from which to make
such payments with respect to Fiscal Year 2009.

Future Incentive Periods: This Plan is in effect only with respect to Fiscal
Year 2009. Nothing in this Plan provides for or implies the establishment or
payment of any bonuses with respect to future periods.

Merger or Acquisition: The Board of Directors may modify this Plan, including
terminate it without making payments hereunder, with respect to Fiscal Year 2009
in its sole discretion in the event of a merger or acquisition of the Company.

Administration: The Committee has sole and exclusive discretionary authority to
interpret this Plan and adopt such rules and regulations for carrying out this
Plan as it deems appropriate. The Committee may, in its discretion modify or
terminate this Plan. Decisions by the Committee are final and binding on all
parties to the maximum extent allowed by law.

Employment is Terminable At Will: Nothing in this Plan or in any award of
Restricted Stock will interfere with or limit in any way the right of the
Company or the right of any individual to alter or terminate the employment
relationship at any time, with or without cause.

General Terms and Conditions: Amounts to be paid under this Plan in cash (as
opposed to the grant of Restricted Stock) will be paid from the general funds of
the Company. Nothing in this Plan will be construed to create a trust or
establish any evidence of any individual’s claim of any right to payment other
than as an unsecured general creditor of the Company. All payments to be made in
cash (as opposed to the grant of Restricted Stock) will be made in the currency
in which the individual is regularly paid.

Tax Withholding: All payments will be subject to the satisfaction of applicable
federal, state, local or similar income withholding requirements and to any
employment tax withholding requirements. The Company shall withhold all
applicable amounts required by law from any payments hereunder. In the case of
any delivery of Company common stock (including, without limitation, Restricted
Stock) to an Eligible Person under this Plan, the Company may, in its
discretion, withhold and reacquire the appropriate number of whole shares of
Company common stock, valued at their then Fair Market Value (as defined in the
Plan), from the portion of the stock award granted to the Eligible Person that
is fully vested at grant to satisfy any withholding obligations of the Company
or its subsidiaries with respect to such award (including the portion of such
withholding obligations that relate to the Eligible Person’s Restricted Stock or
making of an election under Section 83(b) of the Internal Revenue Code with
respect thereto), with such withholding at the minimum applicable withholding
rates. In the event that the Company cannot for any reason, or elects not to,
satisfy all such withholding obligations arising in connection with the delivery
of Company common stock (including, without limitation, Restricted Stock) in
such fashion, the Company shall be entitled to require a cash payment by or on
behalf of the Eligible Person of the amount to be withhold as a condition
precedent to any obligation of the Company to deliver the related shares. To the
extent an Eligible Person does not make an election under Section 83(b) of the
Internal Revenue Code with respect to the grant of Restricted Stock, the
Restricted Stock will be subject to the tax withholding provisions of the
related award agreement.



--------------------------------------------------------------------------------

Governing Law; Severability: This Plan will be construed, administered and
governed in all respects in accordance with the internal laws of the State of
California. In the event that any provision of this Plan is held illegal or
invalid for any reason, such holding will not affect the remaining provisions of
this Plan, and this Plan will be construed and enforced as if the illegal and
invalid provision had not been included.

Entire Agreement. This Plan including Addendum 1, which is incorporated herein
by reference, and any resolutions of the Compensation Committee amending the
Plan, is the entire understanding between the Company and any participant
regarding the subject matter of this Plan and supersedes all prior bonus or
commission incentive plans, or employment contracts whether with any subsidiary
or affiliate, or any written or verbal representations regarding the subject
matter of this Plan. Participation in this Plan during the Fiscal Year 2009 will
not convey any entitlement to participate in this or future plans or to the same
or similar bonus benefits. Payments under this Plan (including, without
imitation, the grant and payment of Restricted Stock) are an extraordinary item
of compensation that is outside the normal or expected compensation for the
purpose of calculating any extra benefits, termination, severance, redundancy,
end-of-service premiums, bonuses, long-service awards, overtime premiums,
pension or retirement benefits or other similar payment.



--------------------------------------------------------------------------------

ZipRealty Inc. 2009 Management Incentive Plan: Addendum 1

Senior Vice President of Sales Supplemental Incentive

The Senior Vice President of Sales (“Participant”) shall be eligible to earn an
annual “Supplemental Incentive”, in addition to the Incentive set forth in this
Plan based on achievement of certain levels of average Agent productivity. This
Incentive shall be calculated as a percentage of Participant’s base salary as of
December 31, 2009, in accordance with average Agent productivity as follows:

 

Agent Productivity
(total average Closed Transactions per month)    Incentive
(percentage of base salary)   .78    29 % .95    72 % 1.05    100 %

This annual Supplemental Incentive shall be calculated as of December 31, 2009
and shall not be earned until it has been calculated. Participant will only be
eligible to earn the incentive levels set forth expressly herein. Incentives
shall not be calculated linearly and thus, Participant must achieve the next
level of Agent Productivity in order to earn an increased incentive payment.

This Supplemental Incentive shall be subject to all terms and conditions set
forth in this Plan.